Citation Nr: 0803656	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-17 747	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected total right knee 
replacement and left knee torn cartilage.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected total 
right knee replacement and left knee torn cartilage.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spondylosis and degenerative disc disease.

4.  Entitlement to a disability rating greater than 30 
percent for service-connected total right knee replacement.

5.  Entitlement to a disability rating greater than 30 
percent for service-connected left knee torn cartilage.

6.  Entitlement to a disability rating greater than 20 
percent for service-connected lumbosacral strain.

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) located in St. 
Petersburg, Florida, that denied the benefits sought on 
appeal.


FINDING OF FACT

In November 2007, the Board was notified by the RO that the 
veteran died in August 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


